DETAILED ACTION (Ex parte Quayle)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on September 7, 2019 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Ex parte Quayle
3.	This application is in condition for allowance except for the following formal matters: 

Specification
The disclosure is objected to because of the following informalities:
With respect to the “Amendments to the Specification” portion of the Preliminary Amendment filed September 7, 2019, the follow issue(s) are noted:
The text corresponding to the paragraphs number locations indicated in the specification amendments do not correctly correspond to the text of the same paragraph number locations in the originally filed specification.
The content of the text in each of the specification paragraph amendments does not appear to match what is actually shown in the originally filed drawings.
The specification amendments omit a description of FIG. 1 of the originally filed drawings, since it appears that applicant is deleting all of the text of paragraph “[0017]” of the originally filed specification, even though, as noted above, the deleted text of paragraph “[0017]” does not correctly correspond to the text in paragraph “[0017]” of the originally filed specification.
It should also be noted, it appears that paragraphs [0018]-[0026] of the originally filed specification incorrectly describe what is shown in each of FIGS. 2-10.

Appropriate correction is required.

Allowable Subject Matter
4.	Claims 1-10 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination, did not show or teach a shower head structure including first water through holes and bumps made of elastic materials arranged on a surface of the head portion, wherein the first water through holes are in communication with the accommodating cavity; and a reinforcing plate arranged on the surface of the head portion on which the bumps are arranged, wherein the reinforcing plate is provided with spray holes and reinforcing holes through which the bumps pass, side walls of the reinforcing holes are closely attached to root portions of the bumps, and the spray holes are in communication with the first water through holes, together with the other recited limitations as set forth in claim 1.

Conclusion
6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Kishimoto and Grassberger, and US Patent Application Publications to Schumacher et al. and Komaki et al., are cited as of interest.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARREN W GORMAN/Primary Examiner, Art Unit 3752